DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         KENGI N. MERRITT,
                             Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-1508

                         [September 12, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Jeffrey J. Colbath,
Judge; L.T. Case No. 502010CF008673A.

   Kengi N. Merritt, Punta Gorda, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and KUNTZ, JJ., concur.

                          *           *         *

   Not final until disposition of timely filed motion for rehearing.